Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,069,465 to Stryker et al. in view of U.S. Pat. No. 5,094,418 to McBarnes et al.
Claim 1, Stryker discloses a patient support apparatus comprising a base frame 12; an upper frame 17 operably coupled to the base frame, wherein the upper frame has a support surface 21 configured to support a mattress, the upper frame having a head portion 22 including a recessed edge 26; lift arms coupled to the upper frame and configured to adjust a position of the upper frame relative to the base frame (col. 3 lines 40-47); a first handle 51 coupled to the head portion on a first side of the recessed edge; a second handle 52 coupled to the head portion on a second side of the recessed edge, the first and second handles configured to pivot inboard and toward one another to a lowered position extending over the upper frame adjacent to the recessed edge (fig. 1); and an intravenous hole 56 extends along a rear wall of the recessed edge (col. 4 lines 61-68)(fig. 1).  Stryker is silent to the intravenous pole 38 being pivotally coupled to the head portion.  McBarnes discloses an intravenous pole 17 pivotally coupled and adjustable between a deployed position and a stowed position 42 (fig. 1-2).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ an intravenous pole as taught by McBarnes yielding predictable results that provide an IV pole capable of being moved between an upright position and a storage position (col. 1 lines 5-9).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,069,465 to Stryker et al. in view of U.S. Pat. No. 5,094,418 to McBarnes et al. U.S. Pub. No. 8,757,308 to Bhai et al.
Claims 4-5, Zerhusen discloses the patient support apparatus, but is silent to the handles having controls.  Bhai discloses first and second handles 50 including controls 34 operably coupled with a drive system with each of the first and second handles includes a proximal portion coupled to a connecting portion 62 via a proximal bend and a distal portion 48 coupled to the connecting portion via a distal bend (fig. 1).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ handles having controls yielding predictable results that provide powered transport of the patient support apparatus of Zerhusen. 
Allowable Subject Matter
Claims 7-20 are allowed.
Claims 2-3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/           Primary Examiner, Art Unit 3673